COURT OF APPEALS FOR THE
                                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                                      ORDER ON MOTION

Cause number:                       01-15-00570-CV
Style:                              Rita Lemons
                                    v. Betty J. Garmond, Mamie Bright, Justin Thomas, and Jacqueline R. Woodward
Date motion filed:                  January 7, 2016
Type of motion:                     “Request for Extension to Submit Sworn Affidavit in Support of Exhibits, Transcript and
                                    References to Brief Entries”
Party filing motion:                Appellant


Document to be filed:

Is appeal accelerated?         No

If motion to extend time:
         Original due date:
         Number of previous extensions granted:                                  Current Due date:
         Date Requested:

Ordered that motion is:

                   Granted
                     If document is to be filed, document due:
                              Absent extraordinary circumstances, the Court will not grant additional motions to extend time
                    Denied
                    Dismissed
                    Other: _____________________________________
          Proceeding pro se, appellant has filed a motion requesting an extension of time to submit an affidavit “in support
          of Exhibits, Transcript and references to Brief entries.” Appellant’s brief was filed in this appeal on January
          7, 2016. Appellant’s motion is dismissed as moot. See TEX. R. APP. P. 38.1 (setting out the requirements for
          appellant’s brief but not providing for affidavit).


Judge's signature:       /s/ Terry Jennings
                          Acting individually

Panel consists of        ____________________________________________


Date: February 4, 2016